COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 IN THE INTEREST OF G.N., A CHILD,                             No. 08-16-00077-CV
                                                §
                             Appellant.                           Appeal from the
                                                §
                                                            65th Judicial District Court
                                                §
                                                             of El Paso County, Texas
                                                §
                                                               (TC# 2014DCM1769)
                                                §

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s first motion for extension of time to file the brief until
                                            '
July 12, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                             '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Felix Valenzuela, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before July 12, 2016.

       IT IS SO ORDERED this 21st day of June, 2016.



                                             PER CURIAM



Before McClure, C.J., Rodriguez and Hughes, JJ.